Title: From James Madison to John George Jackson, 6 April 1807
From: Madison, James
To: Jackson, John George



Dear Sir,
Department of State, April 6th. 1807.

You will receive this from Peyton Drew Esqr., deputy marshall for Virginia.  His object is to summon against Coll: Burr for the Circuit Court of the United States to be held at Richmond on the 22d. of May.  It is wished that Mr. Drew may have your assistance in finding out all such persons as can give desirable testimony on the charge of Treason or misdemeanor, or both; particularly with respect to the circumstances which took place at Blannerhassetts Island, and which are understood to denote an assemblage of men for the purpose of carrying into effect a treasonable intention.  It is desired also that in all cases where your advice may be useful, you will afford it to Mr. Drew; and that you act as Counsel for the United States in conducting the enquiry and the taking of depositions on their behalf in the cases which will be explained to you by the Attorney General.  For any advances which may be proper for insuring the attendance of the witnesses, you will please to draw on The Department of State, as also, for your own expences, and reasonable charges as Counsel.  I have the Honor &c.

James Madison.

